NUMBER 13-22-00236-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


             IN RE KIRBY OFFSHORE MARINE OPERATING, LLC


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Benavides and Tijerina
          Memorandum Opinion by Chief Justice Contreras1

        On May 24, 2022, relator Kirby Offshore Marine Operating, LLC filed a petition for

writ of mandamus asserting that the trial court abused its discretion by ordering a new

trial without stating specific reasons for the new trial, and relator lacks an adequate

remedy by appeal to address this abuse of discretion. See In re Bent, 487 S.W.3d 170,

172–73 (Tex. 2016) (orig. proceeding); In re United Scaffolding, Inc., 377 S.W.3d 685,



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
688–89 (Tex. 2012) (orig. proceeding); In re Columbia Med. Ctr. of Las Colinas,

Subsidiary, L.P., 290 S.W.3d 204, 213 (Tex. 2009) (orig. proceeding).

       Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus

and the response filed by the real party in interest, Southern Recycling, LLC, is of the

opinion that the relator has not met its burden to obtain relief in this original proceeding.

Accordingly, we deny the petition for writ of mandamus. Our ruling here is without

prejudice to other original proceedings on this issue, if any, that might be filed in the future.


                                                                   DORI CONTRERAS
                                                                   Chief Justice

Delivered and filed on the
7th day of June, 2022.




                                               2